Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 3, 7 and 9 are objected to because of the following informalities:  

Claims 3 and 7, lines 2-3 of each claim: at both instances, the examiner suggests rewriting “a total number” to --the total number-- to avoid an antecedent issue. 

Claim 9, line 2, the examiner suggests inserting --of the plurality of acoustic wave resonators-- after the recitation of “the substrate” to provide a more proper description. 

Appropriate correction is required.

Allowable Subject Matter

Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The most relevant prior art reference is Link et al. (US2011/0187478 A1, Cited by Applicant). Link et al. teaches in Fig. 1 and 5E a multiplexer comprising the following: 
A common terminal (AN); 
A first terminal (TX); 
A second terminal (RX); 

A second filter (RXF) that is on a second path connected between the common terminal and the second terminal and that has a pass band located at a higher frequency than a pass band of the first filter; 
Wherein the plurality of acoustic wave resonators include based on Figure 5E: two series resonators (X1 and X3) on the first path; and one parallel resonator (X2) on paths connected between nodes on the first path and ground; 
A first series (X1) resonator that is closest to the common terminal among the two or more series resonators is connected to the common terminal without the parallel resonator (X2) interposed therebetween; 
The plurality of acoustic wave resonators are surface acoustic wave resonator, thus each include a substrate that exhibits piezoelectricity, an Interdigital Transducer (IDT) electrode including a pair of comb-shaped electrodes on the substrate, and reflectors each including one or more reflection electrode fingers.

However Link et al. does not teach, in regards to claims 1 and 5, wherein a total number of reflection electrode fingers of at least one of the first series resonator and a first parallel resonator that is closest to the common terminal among the one or more parallel resonators is smaller than a total number of reflection electrode fingers of at least one of a remainder of the plurality of acoustic wave resonators. Thus the applicant claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claims 1 or 5, claims 2-4 and 6-18 have also been determined to be novel and non-obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saitou et al. (US2005/0190014 A1) teaches in Fig. 4 and surface acoustic wave filter comprising an IDT electrode (10) located between reflectors (22 and 24). Saitou et al. teaches in the abstract that the reflector can have different pitches to suppress a ripple in a passband of the filter. 
.  

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843   

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843